DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on November 23, 2021 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 2, 8, and 10-12 and the addition of claim(s) 14-22 have been acknowledged and entered.  
In view of the amendment to claim(s) 10, the rejection of claim(s) 10 under 35 U.S.C. §112 is withdrawn.
In view of the amendment to claim(s) 1, 2, 8, and 10-12, the rejection of claims 1-9 and 11-12 under 35 U.S.C. §101 is withdrawn.
In view of the amendment to claim(s) 1, 2, 8, and 10-12, the rejection of claims 1, 10, and 12 under 35 U.S.C. §102(a)(1) is withdrawn.
In view of the amendment to claim(s) 1, 2, 8, and 10-12, the rejection of claims 2-9, and 11 under 35 U.S.C. §103 is withdrawn.
In light of the amended/newly added claims, new grounds for rejection under 35 U.S.C. §103 are provided in the response below. 

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §102 and 103, see pages 9-12 of the Response to Non-Final Office Action dated August 25, 2021, which was Response and Office Action, respectively), have been fully considered.
With respect to the rejection(s) of claim(s) 1, 10, and 12 under 35 U.S.C. §102(a)(1) as being anticipated by Fu (U.S. Pat. App. Pub. No. 2017/0270922, hereinafter Fu) or Mukaigaito (U.S. Pat. App. Pub. No. 2009/0018832, hereinafter Mukaigaito), applicant’s arguments in light of the amended claims are persuasive. Therefore, the rejection of claims 1, 10, and 12 under 35 U.S.C. §102(a)(1) is withdrawn.
With respect to the rejection(s) of claim(s) 11 under 35 U.S.C. §103 in light of combinations of Fu and Mukaigaito, applicant’s arguments in light of the amended claims are persuasive. Therefore, the rejection of claims 11 under 35 U.S.C. §103 is withdrawn.
With respect to the rejections of claim(s) 2-9 under 35 U.S.C. §103 in light of combinations of Fu, Mukaigaito, Mitsuyoshi (U.S. Pat. App. Pub. No. 2009/0210220, hereinafter Mitsuyoshi), Yamada (JP 2005-283547, hereinafter Yamada), and Kanevsky (U.S. Pat. App. Pub. No. 2008/0167868, hereinafter Kanevsky), Applicant further argues that dependent claims 2-9 are allowable for at least the same reasons as independent claim 1. Applicant’s arguments in light of the amended claims are persuasive. As such, the rejections of claims 2-9 under 35 U.S.C. §103 are withdrawn.
However, upon further consideration, new ground(s) of rejection under 35 U.S.C. §103 for claims 1-12, 14-15, 17-18, and 20-21 are made in light of combinations of the above cited references, and newly cited reference Lee (U.S. Pat. App. Pub. No. 2016/0070245, hereinafter Lee).
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA   35 U.S.C. §102 and 103 (or as subject to pre-AIA   35 U.S.C. §102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of  35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12, 14-15, and 20-21 is/are rejected under 35 U.S.C. §103 as being unpatentable over Fu in view of Lee.

Regarding claim 1, Fu discloses A monitoring method comprising (A system performing the method described with reference to FIG. 1; Fu, ¶¶ [0050], FIG. 1): a controller configured to perform a voice recognition operation (“acquiring a voice information from a used before performing an emotion recognition for a speech tone on the said voice information”; Fu, ¶¶ [0053]) on a voice of a person being monitored by analyzing the voice of the person being monitored (“voice information may be a user’s voice instruction, a user’s voice conversation, or other suitable audio information that can be collected by the device.” By collecting the voice information, the user is being monitored by the device.; Fu, ¶¶ [0054]) in view of information stored in a memory to generate voice recognition information (Prior to analyzing, the system constructs “a voice features database by pre-recording the voice samples and extracting a unique feature for each sample, before matching the voice for detection with the Fu, ¶¶ [0089]) and a monitoring operation for generating emotion information for the person being monitored (“Generating a user’s emotion recognition result according to a preset determination method for emotion recognition result, based on the said first emotion recognition result and the said second emotion recognition result”; Fu, ¶¶ [0059]) based on the voice recognition information, (“After converting the said voice information into text information, performing an emotion recognition for a semantics of the said text information before generating a second emotion recognition result,” where the semantics of said text indicates that the emotion information is generated based on the voice recognition information.; Fu, ¶¶ [0056]) wherein the controller is configured to send the emotion information to a mobile terminal if an owner of the electronic device is registered as the person being monitored (“when the user inputs an instruction or a chat content by voice, the smart home system verifies the user’s identity through a voiceprint recognition unit while chatting with the user after receiving the user’s voice. If it is a legitimate user, then…. The voiceprint recognition unit sends the voice to the voice intonation recognition unit to extract a voice intonation feather for determining the user’s current emotion state”; Fu, ¶¶ [0100], [0102]). However, Fu fails to expressly recite to perform a predetermined notification based on the emotion information if the owner of the electronic device is registered as a guardian of the person being monitored.
Lee teaches “technology for recognizing emotion and intention of a user.”  (Lee,  ¶[0003]). Regarding claim 1, Lee teaches to perform a predetermined notification based on the emotion information if the owner of the electronic device is registered as a guardian of the person being monitored (“the biosignal monitoring system 100 recognizes an emotion event occurring from a lifestyle of a ward based on a biosignal of the ward, and informs {perform a predetermined notification} a guardian {if the owner of the electronic device is registered as a guardian of the person being monitored} of the emotion event. “; Lee, ¶¶ [0046]).
Fu to incorporate the teachings of Lee to include to perform a predetermined notification based on the emotion information if the owner of the electronic device is registered as a guardian of the person being monitored. The system and methods described here assist a patient or ward in “appropriately express[ing]” their “condition and/or emotion,” thus assisting in communication between the caregiver and other parties and reducing burden on the caregiver, as recognized by Lee. (Lee, ¶¶ [0009]-[0010]).

Regarding claim 12, Fu discloses A monitoring method comprising (The method described with reference to FIG. 1; Fu, ¶¶ [0050], FIG. 1): performing a voice recognition operation (“acquiring a voice information from a used before performing an emotion recognition for a speech tone on the said voice information”; Fu, ¶¶ [0053]) on a voice of a person being monitored (“voice information may be a user's voice instruction, a user's voice conversation, or other suitable audio information that can be collected by the device.” By collecting the voice information, the user is being monitored by the device.; Fu, ¶¶ [0054]), via a controller that is a component of an electronic device, by analyzing the voice of the person being monitored in view of information stored in a memory to generate voice recognition information ( ); and performing a monitoring operation to generate emotion information for the person being monitored (the systems further includes “Generating a user's emotion recognition result {generating emotion information for the person being monitored} according to a preset determination method for emotion recognition result, based on the said first emotion recognition result and the said second emotion recognition result”; Fu, ¶¶ [0059]) based on the voice recognition information via the controller (“After converting the said voice information into text information, performing an emotion recognition for a semantics of the said text information before generating a second emotion recognition result,” where the semantics of said text indicates that Fu, ¶¶ [0056]) wherein the controller is configured to send the emotion information to a mobile terminal if an owner of the electronic device is registered as the person being monitored (“when the user inputs an instruction or a chat content by voice, the smart home system verifies the user’s identity through a voiceprint recognition unit while chatting with the user after receiving the user’s voice. If it is a legitimate user, then…. The voiceprint recognition unit sends the voice to the voice intonation recognition unit to extract a voice intonation feather for determining the user’s current emotion state”; Fu, ¶¶ [0100], [0102]). However, Fu fails to expressly recite to perform a predetermined notification based on the emotion information if the owner of the electronic device is registered as a guardian of the person being monitored.
The relevance of Lee is described above with relation to claim 1. Regarding claim 12, Lee teaches to perform a predetermined notification based on the emotion information if the owner of the electronic device is registered as a guardian of the person being monitored (“the biosignal monitoring system 100 recognizes an emotion event occurring from a lifestyle of a ward based on a biosignal of the ward, and informs {perform a predetermined notification} a guardian {if the owner of the electronic device is registered as a guardian of the person being monitored} of the emotion event. “; Lee, ¶¶ [0046]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for emotion recognition in smart home control of Fu to incorporate the teachings of Lee to include to perform a predetermined notification based on the emotion information if the owner of the electronic device is registered as a guardian of the person being monitored. The system and methods described here assist a patient or ward in “appropriately express[ing]” their “condition and/or emotion,” thus assisting in communication between the caregiver and other parties and reducing burden on the caregiver, as recognized by Lee. (Lee, ¶¶ [0009]-[0010]).

Regarding claim 14, Fu discloses wherein the controller is configured to generate emotion information (The system includes generating “the first emotion recognition result”; Fu, ¶¶ [0066]) based on analysis of values measured in the voice recognition operation (“after acquiring a voice information of the user... the voice intone of the said voice information is matched and thereby the first emotion recognition result is generated.”; Fu, ¶¶ [0067]).

Regarding claim 15, Fu discloses wherein the controller is configured to determine whether the electronic device is configured to receive monitoring information from the mobile terminal, if the electronic device is configured to receive the monitoring information (“when the user inputs an instruction or a chat content by voice, the smart home system verifies the user’s identity through a voiceprint recognition unit while chatting with the user after receiving the user’s voice.” The system is configured to determine if the voice intonation recognition unit is configured to receive monitoring information, based on whether the voiceprint matches or not.; Fu, ¶¶ [0100], [0102]), the controller is configured to determine whether the owner of the electronic device is providing an instruction to the electronic device (The system determines “whether the user inputs an instruction or a chat content by voice” and whether the user is a “legitimate user.”; Fu, ¶¶ [0100]), and in response to the instruction from the owner of the electronic device, the controller is configured to control the electronic device to perform the voice recognition operation and the monitoring operation instead of receiving the monitoring information (The voiceprint is used in lieu of a password, if the voice print is matched {in response to the instruction form the owner of the electronic device} than “voiceprint recognition unit sends the voice to the voice intonation recognition unit {configured to control the electronic device}... for determining the user’s current emotion state {to perform the voice recognition operation and the monitoring operation}; Fu, ¶¶ [0100]).

Regarding claim 20, the rejection of claim 12 is incorporated. Claim 20 is substantially the same as claim 14 and is therefore rejected under the same rationale as above.

Regarding claim 21, the rejection of claim 12 is incorporated. Claim 21 is substantially the same as claim 15 and is therefore rejected under the same rationale as above.

Claims 2, 3, and 10 is/are rejected under 35 U.S.C. §103 as being unpatentable over Fu and Lee as applied to claim 1 above, and further in view of Mukaigaito.

Regarding claim 2, the rejection of claim 1 is incorporated. Fu and Lee disclose all of the elements of the current invention as stated above. However, Fu and Lee fail(s) to expressly recite further comprising a communication interface configured to communicate with a mobile terminal, wherein the controller is configured to cause the communication interface to transmit the emotion information to the mobile terminal. 
Mukaigaito teaches systems and methods for an information communication terminal. (Mukaigaito, ¶ [0002]). Regarding claim 2, Mukaigaito teaches further comprising a communication interface configured to communicate with a mobile terminal, (The system includes a “communication module 19 {communication interface}” which communicates with an “information communication terminal 100 {mobile terminal}”; Mukaigaito, ¶¶ [0474]) wherein the controller is configured to cause the communication interface to transmit the emotion information to the mobile terminal (“The emotion information transmission module 53 sends the emotion information generated by the emotion recognition module 52 to the information communication terminal 100 of the call party via the audio video exchange module 1 and the communication module 19 {communication interface}”; Mukaigaito, ¶¶ [0474]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for emotion recognition in smart Fu, as modified by the emotional recognition systems of Lee, to incorporate the teachings of Mukaigaito to include further comprising a communication interface configured to communicate with a mobile terminal, wherein the controller is configured to cause the communication interface to transmit the emotion information to the mobile terminal. The “information communication terminal” can allow for secure transmission of information, thus alleviating security concerns which result in “anxiety of the user,” as recognized by Mukaigaito. (Mukaigaito, ¶ [0035]).

Regarding claim 3, the rejection of claim 1 is incorporated. Fu and Lee disclose all of the elements of the current invention as stated above. However, Fu and Lee fail to expressly recite wherein the controller is configured to display the emotion information on a display.
The relevance of Mukaigaito is described above with relation to claim 2. Regarding claim 3, Mukaigaito teaches wherein the controller is configured to display the emotion information on a display (“The emotion information display module 55 is a module that displays on the monitor 2, via the control module 18, emotion information acquired from the emotion recognition module 52 (=self emotion information) and emotion information acquired from the emotion information reception module 54 (=emotion information of a call party).”; Mukaigaito, ¶¶ [0476]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for emotion recognition in smart home control of Fu, as modified by the emotional recognition systems of Lee, to incorporate the teachings of Mukaigaito to include wherein the controller is configured to display the emotion information on a display. The “information communication terminal” can allow for secure transmission of information, thus alleviating security concerns which result in “anxiety of the user,” as recognized by Mukaigaito. (Mukaigaito, ¶ [0035]).

Regarding claim 10, the rejection of claim 2 is incorporated. Fu, Lee, and Mukaigaito discloses all of the elements of the current invention as stated above. However, Fu fails to expressly recite wherein the controller is configured to display the emotion information on a display.
The relevance of Mukaigaito is described above with relation to claim 2. Regarding claim 10, Mukaigaito discloses wherein the communication interface (The information communication terminal 100 described with reference to the third embodiment, shown in FIG. 26; Mukaigaito, ¶¶ [0472], FIG. 26) is configured to acquire additional emotion information from an other electronic device (“The emotion information transmission module 53” of the information communication terminal 100 “sends the emotion information generated by the emotion recognition module 52 to the [other] information communication terminal 100 {mobile terminal}”; Mukaigaito, ¶¶ [0474]) and the electronic device includes a display configured to display an image (the systems further includes “The emotion information display module 55” of the (other) information communication terminal 100 “is a module that displays on the monitor 2, via the control module 18, emotion information acquired from the emotion recognition module 52” where information displayed, thus presented through a visual medium, is an image; Mukaigaito, ¶¶ [0476]) based on the emotion information (the (other) information communication terminal 100 “displays on the monitor 2… emotion information” thus the displayed emotion information is based on the emotion information; Mukaigaito, ¶¶ [0476]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for emotion recognition in smart home control of Fu, as modified by the emotional recognition systems of Lee, to incorporate the teachings of Mukaigaito to include wherein the controller is configured to display the emotion information on a display. The “information communication terminal” can allow for secure transmission of information, thus alleviating security concerns which result in “anxiety of the user,” as recognized by Mukaigaito. (Mukaigaito, ¶ [0035]).


Claim 4 is/are rejected under 35 U.S.C. §103 as being unpatentable over Fu and Lee as applied to claim 1 above, and further in view of Mitsuyoshi (U.S. Pat. App. Pub. No. 2009/0210220, hereinafter Mitsuyoshi).

Regarding claim 4, the rejection of claim 1 is incorporated. Fu and Lee disclose all of the elements of the current invention as stated above. Fu further discloses wherein the controller is configured to generate the emotion information based on at least one of a tone and volume (The system includes “performing an emotion recognition for a speech tone”; Fu, ¶¶ [0053]), the extent to which positive words and negative words are included (“selecting a plurality of commendatory words acting as seeds and a plurality of derogatory words acting as seeds, before generating an emotion dictionary,” and “calculating a similarity between the words in the said text information and the commendatory-seed-words together with the derogatory-seed-words in the said emotion dictionary” where “In the emotion dictionary, terms (including emotional words and emotional phrases) are usually divided into three categories: commendatory (e.g., beauty, happy, etc.), derogatory (e.g., ugly, depressed, etc.) and neutral (such as computer, work, etc.),” and where commendatory is use of positive words and derogatory is use of negative words.; Fu, ¶¶ [0073], [0074]), the vocabulary (“emotional words dictionary is composed by a plurality of words with emotional characteristics, those words such as “love”, “hate” and other words, are all belonging to a vocabulary of the emotional words dictionary.” thus based on the vocabulary; Fu, ¶¶ [0072]). However, Fu fails to expressly recite a speaking speed of the voice of the person being monitored.
Mitsuyoshi teaches systems and methods for emotion estimation based on speech processing. (Mitsuyoshi, ¶ [0008]). Regarding claim 4, Mitsuyoshi teaches a speaking speed of the voice of the person being monitored (“emotional condition can be estimated by adding… speech speed”; Mitsuyoshi, ¶¶ [0102], [0110]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for emotion recognition in smart home control of Fu, as modified by the emotional recognition systems of Lee, to incorporate the teachings of Mitsuyoshi to include a speaking speed of the voice of the person being monitored. The system and methods described here provide “an efficient method of positively detecting the fundamental frequency” of a voice, thus allowing for more efficient “estimat[ion]” of the “emotional condition of the examinee,” as recognized by Mitsuyoshi. (Mitsuyoshi, ¶¶ [0006], [0023]).

Claims 5 and 6 is/are rejected under 35 U.S.C. §103 as being unpatentable over Fu, Lee, and Mitsuyoshi as applied to claim 4 above, and further in view of Yamada (JP Pat. App. Pub. No. 2005283647A, hereinafter Yamada).

Regarding claim 5, the rejection of claim 4 is incorporated. Fu, Lee, and Mitsuyoshi disclose all of the elements of the current invention as stated above. However, Fu, Lee, and Mitsuyoshi fail to expressly recite wherein the controller is further configured to accumulate at least one of the tone and volume, the extent to which positive words and negative words are included, the vocabulary, and the speaking speed, calculate a mean value of the accumulated at least one of the tone and volume, the extent to which positive and negative words are include, the vocabulary, and the speaking speed, and then generate the emotion information by comparing at least one of the tone and volume, the extent to which positive words and negative words are included, the vocabulary, and the speaking speed during the monitoring operation to the mean value..
Yamada teaches “an emotion recognition device that recognizes a speaker's emotion from voice.” (Yamada, ¶[0011]). Regarding claim 5, Yamada teaches wherein the controller is further configured to accumulate at least one of the tone and volume, the extent to which positive words and negative words are included, the vocabulary, and the speaking speed (the system determines the “feature value {thus, accumulating a feature value} of the input speech [in] the normal state” where feature values include “pitch {tone} and loudness {volume}”, and where the prosodic features are based on “what word the input speech is by referring to {vocabulary}”; Yamada, ¶¶ [0046], [0047]), calculate a mean value of the accumulated at least one of the tone and volume, the extent to which positive and negative words are include, the vocabulary, and the speaking speed (“as a statistic of the temporal pattern of the prosodic feature amount of speech when the speaker has previously uttered the word, for example, the average is the speaker-specific word prosody model storage unit for each speaker and for each word {mean value of the accumulated feature}”; Yamada, ¶¶ [0047]), and then generate the emotion information by comparing at least one of the tone and volume, the extent to which positive words and negative words are included, the vocabulary, and the speaking speed during the monitoring operation to the mean value (“It is possible to determine whether or not the prosodic feature value of the input speech {value during the monitoring operation} is different from the normal state {mean value} by registering in 108 and comparing with these.” to determine “the speaker's emotion changes from time to time”; Yamada, ¶¶ [0047], [0048]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for emotion recognition in smart home control of Fu, as modified by the emotional recognition systems of Lee, and as modified by the systems and methods for emotion estimation based on speech processing of Mitsuyoshi to incorporate the teachings of Yamada to include wherein the controller is further configured to accumulate at least one of the tone and volume, the extent to which positive words and negative words are included, the vocabulary, and the speaking speed, calculate a mean value of the accumulated at least one of the tone and volume, the extent to which positive and negative words are include, the vocabulary, and the speaking speed, and then generate the emotion information Yamada. (Yamada, ¶ [0013]).

Regarding claim 6, the rejection of claim 5 is incorporated. Fu, Lee, and Mitsuyoshi disclose all of the elements of the current invention as stated above. However, Fu, Lee, and Mitsuyoshi fail to expressly recite wherein the controller is configured to calculate the mean value for each registered person being monitored and generate respective emotion information by comparison to the mean value.
The relevance of Yamada is described above with relation to claim 5. Regarding claim 6, Yamada teaches wherein the controller is configured to calculate the mean value for each registered person being monitored and generate respective emotion information by comparison to the mean value (“the average is the speaker-specific word prosody model storage unit for each speaker…{each registered person being monitored}” and difference from the normal state is based on comparison using the same speaker-specific word prosody model.; Yamada, ¶¶ [0047]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for emotion recognition in smart home control of Fu, as modified by the emotional recognition systems of Lee, and as modified by the systems and methods for emotion estimation based on speech processing of Mitsuyoshi to incorporate the teachings of Yamada to include wherein the controller is configured to calculate the mean value for each registered person being monitored and generate respective emotion information by comparison to the mean value. The use of the input speech recognition in light of time patterns of the prosodic features allows “the emotions of the speaker {or speakers}” to be Yamada. (Yamada, ¶ [0013]).

Claims 7 and 9 is/are rejected under  35 U.S.C. §103 as being unpatentable over Fu and Lee as applied to claim 1 above, and further in view of Kanevsky (U.S. Pat. App. Pub. No. 2008/0167868, hereinafter Kanevsky).

Regarding claim 7, the rejection of claim 1 is incorporated. Fu and Lee disclose all of the elements of the current invention as stated above. However, Fu and Lee fail to expressly recite wherein the controller is configured to determine whether an abnormality has occurred in respect of the person being monitored during the monitoring operation, based on ambient sound and an image of surroundings.
Kanevsky teaches “intelligent microphone control systems and methods that are employed in speech processing applications.” (Kanevsky, ¶ [0001]). Regarding claim 7, Kanevsky teaches wherein the controller is configured to determine whether an abnormality has occurred in respect of the person being monitored during the monitoring operation, (The system can include “detect[ing] abnormal situations {whether an abnormality has occurred} such as when a user {in respect to the person being monitored} is talking to a decoding system while the microphone is deactivated {during the monitoring operation}”; Kanevsky, ¶¶ [0041]) based on ambient sound and an image of surroundings (“a camera {image of surroundings} can be used to detect abnormal situations such as when a user is talking to a decoding system while the microphone is deactivated.” and “feedback generation system (114) can be used to playback the user's voice or even just the ambient noise without noise” to elicit user input regarding the abnormal situation {thus recognizing that the ambient noise is abnormal}.; Kanevsky, ¶¶ [0041]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for emotion recognition in smart Fu, as modified by the emotional recognition systems of Lee, to incorporate the teachings of Kanevsky to include wherein the controller is configured to determine whether an abnormality has occurred in respect of the person being monitored during the monitoring operation, based on ambient sound and an image of surroundings. The automatic detection of acoustic quality and provision of feedback to the user regarding abnormalities can help “ensure the acoustic quality of the captured audio, thus, improve the decoding accuracy of speech data” as recognized by Kanevsky. (Kanevsky, ¶ [0023]).

Regarding claim 9, the rejection of claim 7 is incorporated. Fu, Lee, and Kanevsky disclose all of the elements of the current invention as stated above. However, Fu and Lee fail to expressly recite wherein the controller is configured to report an occurrence of an abnormality when the controller determines that the abnormality has occurred in respect of the person being monitored.
The relevance of Kanevsky is described above with relation to claim 7. Regarding claim 9, Kanevsky teaches wherein the controller is configured to report an occurrence of an abnormality (“feedback generation system (114) can be used to playback the user's voice... [to] the user” thus notifying the user of an occurrence “which is presented to a user via the feedback output device (108) (e.g., display or spoken output).”; Kanevsky, ¶¶ [0041], [0039]) when the controller determines that the abnormality has occurred in respect of the person being monitored (Since the abnormality relates to the failure of the microphone to active when the user is speak, the abnormality relates to the user.; Kanevsky, ¶¶ [0041]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for emotion recognition in smart home control of Fu, as modified by the emotional recognition systems of Lee, to incorporate the teachings of Kanevsky to include wherein the controller is configured to report an occurrence of an abnormality when the controller determines that the abnormality has occurred in respect of the Kanevsky. (Kanevsky, ¶ [0023]).

Claims 8 is/are rejected under 35 U.S.C. §103 as being unpatentable over Fu, Lee, and Kanevsky as applied to claim 7 above, and further in view of Mukaigaito.

Regarding claim 8, the rejection of claim 7 is incorporated. Fu, Lee, and Kanevsky disclose all of the elements of the current invention as stated above. However, Fu fails to expressly recite wherein the controller is configured to notify an occurrence of an abnormality to a mobile terminal when the controller determines that the abnormality has occurred in respect of the person being monitored.
The relevance of Kanevsky is described above with relation to claim 7. Regarding claim 8, Kanevsky teaches wherein the controller is configured to notify an occurrence of an abnormality to a… [user] (“feedback generation system (114) can be used to playback the user's voice... [to] the user” thus notifying the user of an occurrence “which is presented to a user via the feedback output device (108) (e.g., display or spoken output).”; Kanevsky, ¶¶ [0041], [0039]) when the controller determines that the abnormality has occurred in respect of the person being monitored (Since the abnormality relates to the failure of the microphone to active when the user is speak, the abnormality relates to the user.; Kanevsky, ¶¶ [0041]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for emotion recognition in smart home control of Fu, as modified by the emotional recognition systems of Lee, to incorporate the teachings of Kanevsky to include wherein the controller is configured to notify an occurrence of an abnormality to a… [user] when the controller determines that the abnormality has occurred in Kanevsky. (Kanevsky, ¶ [0023]). However, Fu, Lee, and Kanevsky fails to expressly recite wherein the controller is configured to report an occurrence to a mobile terminal.
The relevance of Mukaigaito is described above with relation to claim 2. Regarding claim 8, Mukaigaito teaches wherein the controller is configured to notify [a user through] a mobile terminal (The system includes a “communication module 19 {communication interface}” which communicates with an “information communication terminal 100 {mobile terminal}” to transmit information to a user; Mukaigaito, ¶¶ [0474]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for emotion recognition in smart home control of Fu, as modified by the emotional recognition systems of Lee, and as modified by the intelligent microphone control systems and methods of Kanevsky to incorporate the teachings of Mukaigaito to include wherein the controller is configured to notify [a user through] a mobile terminal. The “information communication terminal” can allow for secure transmission of information, thus alleviating security concerns which result in “anxiety of the user,” as recognized by Mukaigaito. (Mukaigaito, ¶ [0035]).

Claim 11, 17, and 18 is/are rejected under 35 U.S.C. §103 as being unpatentable over Mukaigaito in view of Fu and Lee.

Regarding claim 11, Mukaigaito discloses A communication system comprising (The system described with reference to the third embodiment, shown in FIG. 26; Mukaigaito, ¶¶ [0472], FIG. 26): a mobile terminal (“information communication terminal 100”; Mukaigaito, ¶¶ [0474]); and an electronic device that includes a communication interface configured to communicate with the mobile terminal (“The emotion information transmission module 53” of the information communication terminal 100 “ in communication with the {other} information communication terminal 100 “via the audio video exchange module 1 and the communication module 19 {communication interface}”; Mukaigaito, ¶¶ [0474], FIG. 26) …and cause the communication interface to transmit the emotion information to the mobile terminal (“The emotion information transmission module 53” through the communication module 19  {communication interface} “sends the emotion information generated by the emotion recognition module 52” of the information communication module 100 {electronic device} “to the (other) information communication terminal 100” where two information communication terminals 100 are communicating via a network 101, with one of the information communication terminals 100  acting as the electronic device and the other of the information communication terminals 100 acting as the mobile terminal; Mukaigaito, ¶¶ [0474], FIG. 26), wherein the mobile terminal includes a display configured to display the emotion information acquired from the electronic device (the information communication terminal 100 further includes “The emotion information display module 55 [which] is a module that displays on the monitor 2{display}, via the control module 18, emotion information {configured to display the emotion information} acquired from the emotion recognition module 52” where information displayed is acquired from the other information communication terminal 100; Mukaigaito, ¶¶ [0476]). However, Mukaigaito fails to expressly recite a controller that is configured to perform a voice recognition operation on a voice of a person being monitored perform a monitoring operation for generating emotion information for the person being monitored based on the voice recognition operation.
Fu teaches a smart home control method based on emotion recognition. (Fu, ¶ [0002]). Regarding claim 11, Fu teaches a controller configured to perform a voice recognition operation (“acquiring a voice information from a used before performing an emotion recognition for a speech tone on the said voice information”; Fu, ¶¶ [0053]) on a voice of a person being monitored by analyzing the voice of the person being monitored (“voice information may be Fu, ¶¶ [0054]) in view of information stored in a memory to generate voice recognition information (Prior to analyzing, the system constructs “a voice features database by pre-recording the voice samples and extracting a unique feature for each sample, before matching the voice for detection with the features in the database, and verifying the identity of a speaker by analysis and calculation.”; Fu, ¶¶ [0089]) and perform a monitoring operation for generating emotion information for the person being monitored (“Generating a user’s emotion recognition result according to a preset determination method for emotion recognition result, based on the said first emotion recognition result and the said second emotion recognition result”; Fu, ¶¶ [0059]) based on the voice recognition information, (“After converting the said voice information into text information, performing an emotion recognition for a semantics of the said text information before generating a second emotion recognition result,” where the semantics of said text indicates that the emotion information is generated based on the voice recognition information.; Fu, ¶¶ [0056]) wherein the controller is configured to send the emotion information to a mobile terminal if an owner of the electronic device is registered as the person being monitored (“when the user inputs an instruction or a chat content by voice, the smart home system verifies the user’s identity through a voiceprint recognition unit while chatting with the user after receiving the user’s voice. If it is a legitimate user, then…. The voiceprint recognition unit sends the voice to the voice intonation recognition unit to extract a voice intonation feather for determining the user’s current emotion state”; Fu, ¶¶ [0100], [0102]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for an information communication terminal of Mukaigaito to incorporate the teachings of Fu to include a controller that is configured to perform a voice recognition operation on a voice of a person being monitored perform a monitoring operation for generating emotion information for the person being monitored Fu. (Fu, ¶ [0042]). However, Mukaigaito and Fu fail to expressly recite to perform a predetermined notification based on the emotion information if the owner of the electronic device is registered as a guardian of the person being monitored.
The relevance of Lee is described above with relation to claim 1. Regarding claim 11, Lee teaches to perform a predetermined notification based on the emotion information if the owner of the electronic device is registered as a guardian of the person being monitored (“the biosignal monitoring system 100 recognizes an emotion event occurring from a lifestyle of a ward based on a biosignal of the ward, and informs {perform a predetermined notification} a guardian {if the owner of the electronic device is registered as a guardian of the person being monitored} of the emotion event. “; Lee, ¶¶ [0046]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for an information communication terminal of Mukaigaito, as modified by the system for emotion recognition in smart home control of Fu, to incorporate the teachings of Lee to include to perform a predetermined notification based on the emotion information if the owner of the electronic device is registered as a guardian of the person being monitored. The system and methods described here assist a patient or ward in “appropriately express[ing]” their “condition and/or emotion,” thus assisting in communication between the caregiver and other parties and reducing burden on the caregiver, as recognized by Lee. (Lee, ¶¶ [0009]-[0010]).

Regarding claim 17, the rejection of claim 11 is incorporated. Mukaigaito, Fu, and Lee, disclose all of the elements of the current invention as stated above. However, Mukaigaito fails to expressly recite wherein the controller is configured to generate emotion information based on analysis of values measured in the voice recognition operation.
Fu is described above with relation to claim 11. Regarding claim 17, Fu discloses wherein the controller is configured to generate emotion information (The system includes generating “the first emotion recognition result”; Fu, ¶¶ [0066]) based on analysis of values measured in the voice recognition operation (“after acquiring a voice information of the user... the voice intone of the said voice information is matched and thereby the first emotion recognition result is generated.”; Fu, ¶¶ [0067]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for an information communication terminal of Mukaigaito, as modified by the system for emotion recognition in smart home control of Fu, and as modified by the emotional recognition systems of Lee, to further incorporate the teachings of Fu to include wherein the controller is configured to generate emotion information based on analysis of values measured in the voice recognition operation. By detecting and responding to the user’s emotional state, the system can “automatically control the smart home devices, and improve the users mood,” as recognized by Fu. (Fu, ¶ [0042]).

Regarding claim 18, the rejection of claim 11 is incorporated. Mukaigaito, Fu, and Lee disclose all of the elements of the current invention as stated above. However, Mukaigaito fails to expressly recite wherein the controller is configured to determine whether the electronic device is configured to receive monitoring information from the mobile terminal, if the electronic device is configured to receive the monitoring information, the controller is configured to determine whether the owner of the electronic device is providing an instruction to the electronic device, and in response to the instruction from the owner of the electronic device, the controller is configured to control the electronic device to perform the voice recognition operation and the monitoring operation instead of receiving the monitoring information.
The relevance of Fu is described above with relation to claim 11. Regarding claim 18, Fu discloses wherein the controller is configured to determine whether the electronic device is configured to receive monitoring information from the mobile terminal, if the electronic device is configured to receive the monitoring information (“when the user inputs an instruction or a chat content by voice, the smart home system verifies the user’s identity through a voiceprint recognition unit while chatting with the user after receiving the user’s voice.” The system is configured to determine if the voice intonation recognition unit is configured to receive monitoring information, based on whether the voiceprint matches or not.; Fu, ¶¶ [0100], [0102]), the controller is configured to determine whether the owner of the electronic device is providing an instruction to the electronic device (The system determines “whether the user inputs an instruction or a chat content by voice” and whether the user is a “legitimate user.”; Fu, ¶¶ [0100]), and in response to the instruction from the owner of the electronic device, the controller is configured to control the electronic device to perform the voice recognition operation and the monitoring operation instead of receiving the monitoring information (The voiceprint is used in lieu of a password, if the voice print is matched {in response to the instruction form the owner of the electronic device} than “voiceprint recognition unit sends the voice to the voice intonation recognition unit {configured to control the electronic device}... for determining the user’s current emotion state {to perform the voice recognition operation and the monitoring operation}; Fu, ¶¶ [0100]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for an information communication terminal of Mukaigaito, as modified by the system for emotion recognition in smart home control of Fu, and as modified by the emotional recognition systems of Lee, to further incorporate the teachings of Fu to include wherein the controller is configured to determine whether the electronic device is configured to receive monitoring information from the mobile terminal, if the electronic device is configured to receive the monitoring information, the controller is configured to determine whether the owner of the electronic device is providing an instruction to the electronic device, and in response to the instruction from the owner of the electronic device, Fu. (Fu, ¶ [0042]).

Allowable Subject Matter
Claim 16, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The rejection of claims 1, 11, and 12 are incorporated in their entirety. The closest prior art of record Mukaigaito teaches further comprising: a communication interface configured to communicate with the mobile terminal, (“The emotion information transmission module 53 sends the emotion information generated by the emotion recognition module 52 to the information communication terminal 100”; Mukaigaito, ¶¶ [0474]) wherein the memory is configured to store user information including a user of the electronic device and monitoring information including the person being monitored (Stored in the “history data file 20b”of the “storage medium 20 {the memory is configured to store user information}”is the “emotion information history data 56 is data showing the history of emotion information extracted from the speech information {monitoring information including the person being monitored} by the emotion recognition modules 52 of by a self information communication terminal {...information including a user of the electronic device} and a call party information communication terminal.”; Mukaigaito, ¶¶ [0481]-[0482]), the controller is configured to determine whether the user included in the user information is the person being monitored included in the monitoring information, (“The extracted keyword history data 21 is data showing a history of a keyword in speech information extracted by the speech recognition module 6 and the keyword extraction module 8. The extracted keyword history data Mukaigaito, ¶¶ [0189]). 
However, none of the prior art references of record, either alone or in combination, teaches, suggests, or makes obvious the combination of limitations as recited in the independent claims.
More specifically, the limitation of “when the controller determines the user included in the user information is the person being monitored included in the monitoring information, the controller is configured to cause the communication interface to communicate with the mobile terminal, when the controller determines the user included in the user information is not the person being monitored included in the monitoring information, the controller is configured to: determine whether the owner of the electronic device is providing an instruction to the electronic device, and in response to the instruction from the owner of the electronic device, control the electronic device to perform the voice recognition operation and the monitoring operation instead of causing the communication interface to communicate with the mobile terminal” in combination with the limitations of the independent claims, is not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnstone et al. (U.S. Pat. App. Pub. No. 2017/0046496) discloses systems and methods for monitoring mental health of a user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657